The Chancellor.
It is not material in this case to inquire whether the legal title to the premises, at the time they were taken for the use of the rail-road, was in Joseph C. Yates, as the survivor of the-parties of the second part in the deed of 1790, or in the heirs of L. Vrooman, who was named in such conveyance-as one of the members of the lodge, as well as one of the parties of the second part. For if the legal title was in either, as a trustee for the members of the lodge, or for his or their own benefit, the complainants have no legal or equitable title to the fund in question, as the heirs or devisees of the grantor in that conveyance.
It is alleged, in the answer, that Joseph C. Yates, one- of the grantees in the conveyance of 1790, was one of the members of the lodge, and continued so Until his death. It is also probable that all the grantees were members, as well as the thirteen persons named in the deed as such. But as the answer is not responsive to the bill in this respect, and there is no proof of the íact-, the court cannot act upon that presumption, in the decision- of this case. It does appear, however, from the deed itself, that Lawrence Yrooman, one of the lessees of the term fór a year, and one of the grantees to whom the- reversion is conveyed in fee, by the deed of the 27th of April, 1790, was one1 of tile thirteen members of the ledge specifically named in that-deed. And5 as the conveyance is declared to be a- trust *291for the use of these thirteen members, and other persons who were then members of the lodge, as well as for the use of those who should thereafter become such members, it may legally be presumed that there were, at the time of the conveyance, other members of the-lodge besides the thirteen persons whose names-were mentioned in the deed. In determining the question whether the deed operated merely as a conveyance of the legal title of the lot, to the thirteen persons named in the conveyance; as being members, and to the survivors of them for life, only, as an executed use for their individual benefit merely, it must be remembered that the deed of the 27th of April, 1790, was' not a mere common law release, of the reversion, to the lessees of the premises. But it was upon its face a deed of bargain and sale to the eight persons named"therein as grantees and' lessees in fee, and upon a consideration purporting to have been paid by them.
Taking the whole conveyance together it is perfectly evident that it could not have been the intention of the parties thereto to vest either the whole legal title, or the whole beneficial interest in the premises, in the thirteen persons therein specifically named as members of the lodge, during the terms of their respective lives, for their benefit and the benefit of the survivor of them, exclusively. On the contrary, the deed shows that it must have been the intention of the parties thereto that it should operate as a conveyance of the legal title of the whole fee of the lot, not for the sole benefit of the thirteen individuals named, for life, with a resulting use to the grantor, but for the benefit of the aggregate body of the members who then constituted, and who should thereafter constitute, the lodge or society of freemasons in Schenectady, called-St. George’s Lodge It is true, they could not, in that character, take the legal estate in the premises, as an executed use under the statute of uses ; but they could take a beneficial interest in the property, as: at charitable use.
It was not the intention of the framers of the statute of uses; to defeat and destroy the beneficial interest of the cestui que use, but only to change his mere equitable interest, in the use *292of the property, into a legal estate, in the property itself, of the-same quality and duration. Where the beneficial use, therefore, cannot take effect as a legal estate in-the cestui que use, it will take effect as a trust, in the same manner as if the statute had not been passed; where it can take effect as a trustconsisten tly with the rules of law. The authorities referred to by the vice chancellor, and by the counsel for the respondent, fully sustain this principle.
In the case under consideration, to give the whole title and beneficial interest in the premises to the thirteen members of the lodge specifically named in the deed, even for life, to the exclusion of others who then were, and those who might thereafter become members, would deprive such other members of the beneficial interests which the parties to the deed intended they should have, in the property, in common with the thirteen ' members named, or the survivors of them. And to limit the continuance of the legal title conveyed, by the lives of those thirteen persons, would not only deprive the surviving members of the lodge, and their successors, of the continuing benefit which the parties to the deed intended to secure to them, but would be wholly inconsistent with the previous grant in fee to Lawrence Vrooman, one of the thirteen, for a full consideration paid by him and the other seven grantees. The statute of uses, therefore, instead of vesting the legal estate in the thirteen for life, with remainder to the grantor as a resulting use, eithei vested the whole legal estate in fee in L. Vrooman and his heirs, in trust for himself and his associates', who then were or • might thereafter become members of the lodge; or vested it in him and the other persons to whom the bargain and sale wa? made,, and from whom, as the deed states, the'consideration-proceeded, and to the survivor of them, as trustees,- in trust for the use and benefit of those who then were, and those who might thereafter become members of the lodge; as a charitable use. This last construction of the conveyance appears to be most consistent with the intention of the parties" to the deed, and with the rules of law. And if the legal title to the premises in fee vested in the seven grantees, and the survivor of them, upon *293Btich a (rust, (hat legal title was in Jtseph C. Yates, the surviving trustee, at the time of the commencement of this suit.
The complainants, therefore, were not entitled to the fund in the hands of the respondent, as his executrix; and' the bill was properly dismissed by the vice chancellor. Even if there was any technical defect in the deed, so that it would not carry into effect the intention of tire parties, the vice chancellor is unquestionably right in supposing the complainants could be compelled to supply such defect, by a further conveyance or assurance of the property. The decree appealed from must be affirmed with costs.
As the cestuis que trust were not parties to the suit, the vice chancellor could not properly make any order in this suit disposing of the fund in the hands of the respondent. But as the surviving trustee died subsequent to the revised statutes, the trust devolved upon the court of chancery. The new supreme court, therefore, is authorized to appoint a new trustee of the fund, which has now become a substitute for the land, so that it may be properly invested and applied for the use of those who may from time to time be the members of the lodge; as, contemplated by the parties to the deed of April, 1790.